Exhibit 10.17

THE BEVERLY NATIONAL BANK

SALARY CONTINUATION AGREEMENT

THIS AGREEMENT is adopted this 11th day of August, 2003, by and between THE
BEVERLY NATIONAL BANK, a national bank located in Beverly, Massachusetts (the
“Bank”), and DONAT A. FOURNIER (the “Executive”).

INTRODUCTION

To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide salary continuation benefits to the Executive. The Bank will
pay the benefits from its general assets.

AGREEMENT

The Bank and the Executive agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1 “Change of Control” means the transfer of shares of the Bank’s voting common
stock such that one entity or one person acquires (or is deemed to acquire when
applying Section 318 of the Code) more than 50 percent of the Bank’s outstanding
voting common stock followed within twelve (12) months by the Executive’s
Termination of Employment for reasons other than death, Disability or
retirement.

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

1.3 “Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Bank of the
carrier’s or Social Security Administration’s determination upon the request of
the Bank.

1.4 “Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than Death, Disability, Termination for Cause
or following a Change of Control.

1.5 “Early Termination Date” means the month, day and year in which Early
Termination occurs.

1.6 “Effective Date” means July 1, 2003.

1.7 “Normal Retirement Age” means the Executive attaining age 65.

1.8 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

1.9 “Plan Year” means a twelve-month period commencing on July 1 and ending on
June 30. The initial Plan Year shall commence on the effective date of this
Agreement.

1.10 “Termination for Cause” shall be defined as set forth in Article 5.

1.11 “Termination of Employment” means that the Executive ceases to be employed
by the Bank for any reason, voluntary or involuntary, other than by reason of a
leave of absence approved by the Bank.



--------------------------------------------------------------------------------

Article 2

Lifetime Benefits

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Bank shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $100,000
(One Hundred Thousand Dollars). The Bank’s Board of Directors, in its sole
discretion, may increase the annual benefit under this Section 2.1.1; however,
any increase shall require the recalculation of Schedule A.

2.1.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following the
Executive’s Normal Retirement Date, paying the annual benefit to the Executive
for a period of 20 years.

2.2 Early Termination Benefit. Upon Early Termination, the Bank shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Agreement.

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination annual Installment set forth on Schedule A for the Plan Year ending
immediately prior to the Early Termination Date, determined by vesting the
Executive in 100 percent of the Accrual Balance as set forth on Schedule A. Any
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of this benefit on Schedule A. This benefit is determined by
calculating a 20-year fixed annuity from said Accrual Balance, crediting
interest on the unpaid balance at an annual rate of 7 percent, compounded
monthly.

2.2.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following Termination
of Employment, paying the annual benefit to the Executive for a period of 20
years. However, in lieu of any other benefit under this Agreement the Executive
may petition the Bank in writing to request a lump sum payable within 60 days
from Termination of Employment. The Bank in its sole and absolute discretion may
accept or reject such written request.

2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to Normal Retirement Age, the Bank shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Agreement.

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
annual Installment set forth on Schedule A for the Plan Year ending immediately
prior to Termination of Employment (except during the first Plan Year, the
benefit is the amount set forth for Plan Year 1), determined by vesting the
Executive in the Normal Retirement Benefit described in Section 2.1.1.

2.3.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following the
Executive’s Normal Retirement Age, paying the annual benefit to the Executive
for a period of 20 years. However, in lieu of any other benefit under this
Agreement the Executive may petition the Bank in writing to request a lump sum
payable within 60 days from Termination of Employment. The Bank in its sole and
absolute discretion may accept or reject such written request.

2.4 Change of Control Benefit. Upon a Change of Control, the Bank shall pay to
the Executive the benefit described in this Section 2.4 in lieu of any other
benefit under this Agreement.

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Change of
Control annual Installment set forth on Schedule A for the Plan Year ending
immediately prior to Termination of Employment occurs (except during the first
Plan Year, the benefit is the amount set forth for Plan Year 1), determined by
vesting the Executive in the Normal Retirement Benefit described in
Section 2.1.1.

 

1



--------------------------------------------------------------------------------

2.4.2 Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following the
Executive’s Normal Retirement Age, paying the annual benefit to the Executive
for a period of 20 years. However, in lieu of any other benefit under this
Agreement the Executive may petition the Bank in writing to request a lump sum
payable within 60 days from the Executive’s Normal Retirement Date. The Bank in
its sole and absolute discretion may accept or reject such written request.

2.4.3 Excess Parachute Payment. Notwithstanding any provision of this Agreement
to the contrary, the Bank will reduce any benefit under this Agreement by an
amount necessary to avoid an excise tax under the excess parachute rules of
Section 280G of the Code.

Article 3

Death Benefits

3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
benefits under Article 2.

3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.

3.1.2 Payment of Benefit. The Bank shall pay the annual benefit to the
Executive’s beneficiary in 12 equal monthly installments commencing with the
month following the Executive’s death, paying the annual benefit to the
Executive’s beneficiary for a period of 20 years. However, the Executive’s
beneficiary may petition the Bank in writing to request a lump sum payable
within 60 days from Termination of Employment. The Bank in its sole and absolute
discretion may accept or reject such written request.

3.2 Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Bank shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

3.3 Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the Bank
shall pay the same benefit payments to the Executive’s beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.

Article 4

Beneficiaries

4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Bank. The Executive may revoke or modify
the designation at any time by filing a new designation. However, designations
will only be effective if signed by the Executive and received by the Bank
during the Executive’s lifetime. The Executive’s beneficiary designation shall
be deemed automatically revoked if the beneficiary predeceases the Executive, or
if the Executive names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Executive dies without a valid beneficiary designation, all
payments shall be made to the Executive’s estate.

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Bank from all liability with
respect to such benefit.

 

2



--------------------------------------------------------------------------------

Article 5

General Limitations

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if the
Bank terminates the Executive’s employment for:

(a) Gross negligence or gross neglect of duties;

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude;
or

(c) Fraud, dishonesty or willful violation of any law or significant Bank policy
committed in connection with the Executive’s employment and resulting in an
adverse effect on the Bank.

5.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Executive commits suicide within three years after the date of
this Agreement. In addition, the Bank shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Bank, or on any application for
any benefits provided by the Bank to the Executive.

Article 6

Claims and Review Procedure

6.1 Claims Procedure. Any individual (“claimant”) who has not received benefits
under the Agreement that he or she believes should be paid shall make a claim
for such benefits as follows:

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Bank a written claim for the benefits.

6.1.2 Timing of Bank Response. The Bank shall respond to such claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period that an additional period
is required. The notice of extension must set forth the special circumstances
and the date by which the Bank expects to render its decision.

6.1.3 Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

(a) The specific reasons for the denial;

(b) A reference to the specific provisions of this Agreement on which the denial
is based;

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

6.2.1 Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

3



--------------------------------------------------------------------------------

6.2.3 Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

6.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day period
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.

6.2.5 Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:

(a) The specific reasons for the denial;

(b) A reference to the specific provisions of this Agreement on which the denial
is based;

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 7

Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive.

Article 8

Miscellaneous

8.1 Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4 Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person unless such succeeding or continuing company, firm, or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

8.5 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.6 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Massachusetts, except to the extent preempted by
the laws of the United States of America.

8.7 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment,

 

4



--------------------------------------------------------------------------------

pledge, encumbrance, attachment, or garnishment by creditors. Any insurance on
the Executive’s life is a general asset of the Bank to which the Executive and
beneficiary have no preferred or secured claim.

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.9 Administration. The Bank shall have powers which are necessary to administer
this Agreement, including but not limited to:

(a) Establishing and revising the method of accounting for the Agreement;

(b) Maintaining a record of benefit payments;

(c) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

(d) Interpreting the provisions of the Agreement.

8.10 Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

IN WITNESS WHEREOF, the Executive and the Bank have signed this Agreement.

 

EXECUTIVE:     BANK:     The Beverly National Bank /s/ Donat A. Fournier     By:
  /s/ Alice B. Griffin Donat A. Fournier     Title:   Director & Chair of
Compensation Committee

 

5



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

THE BEVERLY NATIONAL BANK

SALARY CONTINUATION AGREEMENT

Donat A. Fournier

I designate the following as beneficiary of any death benefits under this
Agreement:

Primary: Rosemary Fournier

Relationship and Social Security Number: Wife; ###-##-####

Contingent (if the Primary is deceased):                                      
  

Relationship and Social Security Number:                                       
 

Note:

 

•  

Include instructions regarding how you want benefits divided if you are naming
more than one Primary or Contingent beneficiary and their share is not equal.

 

•  

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement and the tax identification
number.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature   /s/ Donat A. Fournier   Donat A. Fournier Date August 11, 2003

 

Received by the Bank this 11th day of August, 2003. By   /s/ Alice B. Griffin
Title   Director & Chair of Compensation Committee

 

6



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

SALARY CONTINUATION AGREEMENT

Reference is made to the Salary Continuation Agreement (the “Agreement”) dated
as of August 11, 2003 by and between The Beverly National Bank, a national bank
located in Beverly, Massachusetts (therein and hereinafter referred to as the
“Bank”) and Donat A. Fournier (therein and hereinafter referred to as the
“Executive”).

WHEREAS, pursuant to Article 7 of the Agreement, the Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive; and

WHEREAS, the Bank and the Executive now desire to amend the Agreement, effective
January 1, 2005, with respect to any provisions, features or arrangements of the
Agreement that provide for the deferral of compensation that would otherwise be
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to conform each such provision, feature and arrangement to the
requirements of paragraphs (2), (3), and (4) of Code Section 409A(a);

NOW, THEREFORE, for valuable consideration paid, the receipt and sufficiency of
which are hereby acknowledged, the Bank and the Executive hereby amend the
Agreement, effective January 1, 2005, as follows:

 

  1. Section 2.1.2 of Article 2 is amended by deleting such Section in its
entirety and by inserting in lieu thereof the following:

“The Bank shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with the month following the Executive’s Normal
Retirement Date, paying the annual benefit to the Executive for a period of 20
years; provided that if the Executive is then a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and the payment is treated as
being made on account of separation from service pursuant to
Section 409(a)(2)(A)(i) of the Code rather than due to attainment of Normal
Retirement Age pursuant to Section 409(a)(2)(A)(iv) of the Code, the aggregate
amount of the first seven months of the Normal Retirement Benefit shall be paid
to the Executive pursuant to this Section 2.1.2 commencing on the first day of
the seventh month following his Termination of Employment.”

 

  2. Section 2.2.2 of Article 2 is amended by deleting such Section in its
entirety and by inserting in lieu thereof the following:

“The Bank shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with the month following Termination of Employment,
paying the annual benefit to the Executive for a period of 20 years; provided
that if the Executive is then a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, the aggregate amount of the first seven
months of the Early Termination Benefit shall be paid to the Executive pursuant
to this Section 2.2.2 commencing on the first day of the seventh month following
his Termination of Employment. Notwithstanding the foregoing, to the extent that
the entitlement to an installment form of distribution provided under this
Section 2.2.2 is treated as an entitlement to a single payment for purposes of
Section 409A of the Code, then in lieu of the installment form of distribution
provided under the preceding sentence, the Executive may elect, subject to the
Bank’s consent, to receive the benefit provided under this Section 2.2.2 in the
form of a lump sum payment provided such election satisfies the requirements of
Section 409A(a)(4)(C) of the Code including, without limitation, that such
election may not take effect until at least 12 months after the date on which
the election is made, and the lump sum may not be paid earlier than 5 years from
the date the installment form of distribution would have commenced in the
absence of the lump sum election.”

 

7



--------------------------------------------------------------------------------

  3. Section 2.3.2 of Article 2 is amended by deleting such Section in its
entirety and by inserting in lieu thereof the following:

“The Bank shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with the month following the Executive’s Normal
Retirement Age, paying the annual benefit to the Executive for a period of 20
years; provided that if the Executive is then a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and the payment is treated as
being made on account of separation from service pursuant to
Section 409A(a)(2)(A)(i) of the Code rather than due to disability pursuant to
Section 409A(a)(2)(A)(ii) of the Code, the aggregate amount of the first seven
months of the Disability Benefit shall be paid to the Executive pursuant to this
Section 2.3.2 commencing on the first day of the seventh month following the
Executive’s Termination of Employment. Notwithstanding the foregoing, to the
extent that the entitlement to an installment form of distribution provided
under this Section 2.3.2 is treated as an entitlement to a single payment for
purposes of Section 409A of the Code, then in lieu of the installment form of
distribution provided under the preceding sentence, the Executive may elect,
subject to the Bank’s consent, to receive the benefit provided under this
Section 2.3.2 in the form of a lump sum payment provided such election satisfies
the requirements of Section 409A(a)(4)(C) of the Code including, without
limitation, that such election may not take effect until at least twelve months
after the date on which the election is made.”

 

  4. Section 2.4.2 of Article 2 is amended by deleting such Section in its
entirety and by inserting in lieu thereof the following:

“The Bank shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with the month following the Executive’s Normal
Retirement Age, paying the annual benefit to the Executive for a period of 20
years; provided that if the Executive is then a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and the payment is treated as
being made on account of separation from service pursuant to
Section 409A(a)(2)(A)(i) of the Code rather than due to a change in ownership or
control pursuant to Section 409A(a)(2)(A)(v) of the Code, the aggregate amount
of the first seven months of the Change of Control Benefit shall be paid to the
Executive pursuant to this Section 2.4.2 commencing on the first day of the
seventh month following the Executive’s Termination of Employment.
Notwithstanding the foregoing, to the extent that the entitlement to an
installment form of distribution provided under this Section 2.4.2 is treated as
an entitlement to a single payment for purposes of Section 409A of the Code,
then in lieu of the installment form of distribution provided under the
preceding sentence, the Executive may elect, subject to the Bank’s consent, to
receive the benefit provided under this Section 2.4.2 in the form of a lump sum
payment provided such election satisfies the requirements of
Section 409A(a)(4)(C) of the Code including, without limitation, that such
election may not take effect until at least 12 months after the date on which
the election is made, and the lump sum may not be paid earlier than 5 years from
the date the installment form of distribution would have commenced in the
absence of the lump sum election.”

 

  5. Section 3.1.2 of Article 3 is amended by deleting such Section in its
entirety and by inserting in lieu thereof the following:

“The Bank shall pay the annual benefit to the Executive’s beneficiary in 12
equal monthly installments commencing with the month following the Executive’s
death, paying the annual benefit to the Executive’s beneficiary for a period of
20 years. Notwithstanding the foregoing, to the extent that the entitlement to
an installment form of distribution provided under this Section 3.1.2 is treated
as an entitlement to a single payment for purposes of Section 409A of the Code,
then in lieu of the installment form of distribution provided under the
preceding sentence, the Executive’s beneficiary may elect, subject to the Bank’s
consent, to receive the benefit provided under this Section 3.1.2 in the form of
a lump sum payment provided such election satisfies the requirements of
Section 409A(a)(4)(C) of the Code including, without limitation, that such
election may not take effect until at least 12 months after the date on which
the election is made.”

 

8



--------------------------------------------------------------------------------

  6. Article 8 is amended by adding the following new Section 8.11:

“8.13 Interpretation. It is the intent of the Bank and the Executive that the
provisions of this Agreement and all amounts payable to the Executive hereunder
meet the requirements of Section 409A of the Code, to the extent applicable to
this Agreement and such payments, and the Agreement shall be interpreted and
construed in a manner consistent with such intent. Recognizing such intent and
the limited guidance currently available regarding the application of
Section 409A, the Bank and the Executive agree to cooperate in good faith in
preparing and executing, at such time as sufficient guidance is available under
Section 409A and from time to time thereafter, one or more amendments to this
Agreement as may reasonably be necessary solely for the purpose of assuring that
this Agreement and all amounts payable to the Executive hereunder meet the
requirements of Section 409A; provided that no such amendments shall increase
the cost to the Bank of providing the amounts payable to the Executive
hereunder; and provided further that such amendments shall be rendered null and
void to the extent the amendments constitute a material modification of the
Agreement within the meaning of Section 885(d)(2)(B) of the American Jobs
Creation Act of 2004 (the “Act”), unless such modifications are pursuant to
guidance issued by the U.S. Treasury under Section 885(f) of the Act.”

IN WITNESS WHEREOF, the Executive and the Bank have duly executed on this 19th
day of December, 2006 and adopted this First Amendment to the Agreement,
effective as of January 1, 2005.

 

THE BEVERLY NATIONAL BANK By:   /s/ Michael O. Gilles   A Duly Authorized
Representative

 

EXECUTIVE /s/ Donat A. Fournier Donat A. Fournier

 

9